           Case 1:20-cv-03847-JMF Document 38 Filed 12/28/20 Page 1 of 2




                        LAW OFFICE OF AMY JANE AGNEW, P.C.

Hon. Jesse M. Furman, U.S.D.J.
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

                                                                                December 26, 2020

VIA First Class Mail

RE: Terry v. Parole Board Chairman Tina Stamford, et al., 20-cv-3847 (JMF)(SN)


Dear Judge Furman:
        This office recently filed a notice of appearance as pro bono counsel for Plaintiff,
DuWayne Terry, in the above-referenced case. (Dkt. No. 36.) Given the posture of the case and
Mr. Terry’s pro se status to date, I believe an amendment to the Complaint will be necessary to
focus the claims and efficiently move the case forward. Plaintiff writes with consent of opposing
counsel to request leave to amend as well as a brief extension of time to gain some relevant
materials from DOCCS.
        Last week, I spoke with opposing counsel, AAG Neil Shevlin, regarding consent to amend
as well as a fairly limited disclosure of Mr. Terry’s counseling file so that an amendment would
be as productive as possible. Mr. Shevlin consented to the amendment and agreed to attempt to
gain a copy of Mr. Terry’s counseling file from DOCCS and to review it for possible disclosure.
In my experience, Mr. Terry’s counseling file should contain notes on his counselor’s attempts to
have his proposed post-release residences vetting by Parole, as well as Parole’s responses.
Obviously, these are not only highly relevant but potentially determinative documents for the
issues in this case. I cannot imagine Mr. Shevlin’s review of the counseling file will result in
anything less than full disclosure.
        To facilitate that process and streamline counsels’ efforts, the parties respectfully request
a brief stay of sixty (60) days to gain a copy of Mr. Terry’s DOCCS’ counseling file and to draft
and file a Second Amended Complaint. Plaintiff proposes filing his amended pleading by March


                   ሺͻ͹͵ሻ ͸ͲͲǦͳ͹ʹͶ           ̷Ǥ               
 ʹͶ  ǡ  ͳ͹Ͳͳ                                                      ͵͸   
    ǡ  ͳͲͲͳͳ                                                              ǡ  Ͳ͹ͻ͵ͳ
Case 1:20-cv-03847-JMF Document 38 Filed 12/28/20 Page 2 of 2
